DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of Invention I and Species A in the reply filed on 04/22/2021 is acknowledged.  The traversal is on the ground(s) that amended claim 1 now recites a technical feature that makes a contribution over the prior art.  This is not found persuasive because even though amended claim 1 recites additional technical features, the technical feature is not special as it does not make a contribution over the newly cited prior art as set forth in the rejections below. In other words, the Gerges reference anticipates claim 1.
The requirement is still deemed proper and is therefore made FINAL. Accordingly Claims 6-7 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention and/or nonelected Species, there being no allowable generic or linking claim. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 03/27/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/27/2019, 06/03/2020, 06/17/2020, and 08/17/2020 were filed before the mailing date of this Office Action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) :

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f)  is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f)  except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f)  because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
a) “a fluid control module” in claim 1, interpreted as --a module for fluid control--.
b) “a sealing element” in claims 4, 6 and 14, interpreted as --an element for sealing--.
c) “a fixing member” in claim 18, interpreted as --a member for fixing--.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structures are:
a) per Paragraphs [0098] and [0105] the fluid control module includes: a fluid control device and a control member which in themselves invoke 112(f). The fluid control device include at least a fluid inlet, a fluid outlet, a first flow passage, a second flow passage, and a valve. The specification is mute as to what the control member entails, see 112(b) rejection below. It is noted that while the claim recites some structure, the claimed structure is not enough for fluid control.
b) per at least Paragraph [0218] as published the sealing element includes: a sealing sheet.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) .
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f)  because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
a) “a fluid heat exchange module” in claim 1, interpreted as --a module for fluid heat exchange--.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f)  it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. The claimed sufficient structure is/are:
a) a heat exchange core, a first fluid communication cavity, and a connecting channel. A heat exchange core is a well-known structure in the heat transfer art.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 and 8-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 1, the limitation a fluid control module” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, and as set forth in the above claim interpretation, the fluid control module include in part a control member, however the specification is completely moot as to what the control member entails. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 2, the claim recites “the joint component extends into the connecting component and do not penetrate the connecting component” in lines 9-10. The term “penetrate” is interpreted as per its ordinary meaning to mean “to pass into” and therefore it is unclear how the joint component can extend into without penetrating the connecting component thus rendering indefinite the metes and bounds sought for protection of the claim. For examination purposes the recitation will be deemed satisfied by joint components extending into, by any degree, connecting components.
Regarding Claim 3, the claim recites “the joint component” in line 2, however, “a joint component” was recited as an alternative in base claim 2, therefore in those instances where claim 2 does not require “a joint component” claim 3 is indefinite because of a lack of antecedent basis for “the joint component”. Consequently, claim 3 as a whole is indefinite because it is unclear whether or not the claim requires the joint component. For examination purposes claim 3 and via dependency claims 4-5 are only required by the claimed invention when a joint component is present as alternatively required in claim 2 and therefore when the prior art does not rely on the joint component claims 3-5 will not be required.
Regarding Claim 11, line 2 recites “the second valve plate comprises a positioning through hole”, line 4 recites “the positioning through hole does not penetrate the second valve plate”. It is unclear how the positioning through hole does not penetrate the second valve plate when the claims explicitly requires the hole to be a through hole thus rendering indefinite the metes and bound sought for protection of the claim. For examination purposes every recitation of “the positioning through hole” is interpreted as --the positioning 
Claims 12-14 are rejected based on their dependency from claim 11. Consequently, every recitation of “the positioning through hole” is interpreted as --the positioning 
Regarding Claim 13, it is unclear whether the recitation of “two or more positioning through holes” in line 15 include the positioning through hole of claim 11 or if these positioning through holes are in addition to the one in claim 11. Stated differently, it is unclear whether claim 13 requires at least two or at least three positioning through 
Regarding Claim 16, the claim recites “the isolating member” in line 2, however, “an isolating member” was recited as an alternative in base claim 2, therefore in those instances where claim 2 does not require “an isolating member” claim 16 is indefinite because of a lack of antecedent basis for “the isolating member”. Consequently, claim 16 as a whole is indefinite because it is unclear whether or not the claim requires the joint component. For examination purposes claim 16 and via dependency claims 17-18 are only required by the claimed invention when an isolating member is present as alternatively required in claim 2 and therefore when the prior art does not rely on the an isolating member claims 17-18 will not be required.
Claims 2-5 and 7-18 are also rejected based on their respective dependency from claim 1-3 and 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerges et al. - (US2013/0061584 - cited by Applicant), hereinafter referred to as “Gerges”.

Regarding Claim 1, Gerges discloses (Figures 1, 10 & 11) a fluid heat exchange assembly (10), comprising a fluid control module (12, i.e. assembly of valve body 16, valve plates 18 & 104, rod 32, and rotation control means per Paragraph 0025) and a fluid heat exchange module (14, i.e. assembly of core 34 and plate 96), wherein:
the fluid control module comprises a first connecting lateral portion (90, i.e. lower surface of flange 94 in Figures 10-11), the fluid heat exchange module comprises a second connecting lateral portion (upper surface of plate 96 in Figures 10-11), and the first connecting lateral portion and the second connecting lateral portion are oppositely and sealingly arranged (via gasket 95 and fastened to plate 96 via bolts, per Paragraph 0043, lines 8-10); 
the fluid heat exchange module comprises a heat exchange core (34) and a connecting component (96) fixed by welding (via welding, per Paragraph 0043, lines 5-6), the connecting component is provided with the second connecting lateral portion (as set forth above), the connecting component comprises a third connecting lateral portion (lower surface of plate 96 in Figures 10-11), the heat exchange core comprises a fourth connecting lateral portion (upper surface of plate 72 in Figures 10-11), and the third connecting lateral portion and the fourth connecting lateral portion are fixed by welding (via welding, per Paragraph 0043, lines 5-6); 
(24) and a second flow passage (91), the first flow passage is able to be in communication with the second flow passage (via rotation of valve plate 18 my means of motor actuating valve shaft 32, per Paragraph 0025); and 
the fluid heat exchange module comprises a first fluid communication cavity (42), the second flow passage is in communication (fluid communication) with the first fluid communication cavity (via opening 100 as shown in Figure 11), the connecting component comprises a connecting channel (100), the connecting channel runs through the connecting  component (as shown in Figures 10-11), and the second flow passage and the first fluid communication cavity are connected (fluidly) by the connecting channel (as shown in Figure 11 where fluid along 42 flows out of the core via 100 and into 91),
the connecting component comprises a plane portion (plane at the lower surface of plate 96 in Figure 3), the plane portion is located at the third connecting lateral portion (as set forth above, i.e. the plane portion is a plane along the third connecting lateral portion), the plane portion is in contact with the heat exchange core (as shown in Figure 3) and is fixed to the heat exchange core by welding (as set forth above, i.e.  the plate 96 is welded to plate 72 of the core), and the plane portion occupies at least 1/2 of an area of the fourth connecting lateral portion (as shown in Figures 2-3, where plate 96 completely covers plate 72 of the core).
Regarding Claim 2, Gerges discloses the fluid heat exchange assembly according to claim 1, wherein 
(any one of holes at flange 94 for bolts, per Paragraph 0043, lines 8-10), the fluid heat exchange module comprises a mounting hole (any one of holes 102, in the same manner shown in Figure 2) corresponding to a position of the through hole (necessarily as to enable fastening of 12 onto 14), the fluid heat exchange assembly further comprises fasteners (such as bolts, per Paragraph 0043, lines 8-12) which extend into the through hole and the mounting hole (necessarily as to enable fastening of 12 onto 14); the first connecting lateral portion and the second connecting lateral portion are closely fitted (per Paragraph 0043, lines 8-12); and/or 
the fluid control module comprises a base member (16) and a valve core member (assembly of elements 18, 32 & 104), the base member comprises a mounting cavity (space inside 16 occupied by valve plates 18 & 104), at least a part of the valve core member is located in the mounting cavity (as shown in Figures 10-11), and the valve core member and the base member are sealingly fixed (per Paragraph 0050, where edges of valve member 18 are sealed against interior surface 97); the valve core member is rotatable (via rod 32) with respect to the base member (as shown in Figures 1, 10 & 11), communication between the second flow passage and the first flow passage is unblocked (as shown in Figure 11) or blocked (as shown in Figure 10) by the valve core member. 

Remarks
As stated previously, claims 3-5 depend on claim 2, however, claims 3-5 require the joint component which was recited as an alternative in claim 2 and since the prior art 

Allowable Subject Matter
Claim 8 and via dependency claims 9-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement for the indication of allowable subject matter:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show wherein “the first valve plate comprises a first position-limiting hole, the second valve plate comprises a second position-limiting hole, at least one of the first position-limiting hole and the second position-limiting hole is a blind hole, at least a part of the positioning shaft is located in the first position-limiting hole, and at least another part of the positioning shaft is located in the second position-limiting hole”. The closest prior art of record is Gerges. 
Although Gerges discloses the fluid heat exchange assembly according to claim 2 and further teaches wherein the valve core member comprises a first valve plate (104), a second valve plate (18) and a transmission member (32), the first valve plate (as shown in Figures 10-11), the transmission member is fixedly arranged or limitedly arranged with the second valve plate (as shown in Figures 10-11), the second valve plate is rotatable with the transmission member (as shown in Figures 10-11), and the first valve plate is fixedly arranged or limitedly arranged with the base member (as shown in Figures 10-11); the base member comprises at least a fluid first inlet (20), a fluid first outlet (22), the first flow passage and the second flow passage (as shown in Figures 10-11), the fluid first inlet is in communication with the first flow passage (as shown in Figures 10-11), and the fluid first outlet is in communication with the second flow passage (as shown in Figures 10-11); the second valve plate is rotatable to unblock or block communication between the mounting cavity and the second flow passage (as shown in Figures 10-11); and the valve core member comprises a positioning shaft (32), the positioning shaft and the transmission member are separately arranged (as shown in Figures 1, 10 & 11 and per Paragraph 0025), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the first valve plate comprises a first position-limiting hole, the second valve plate comprises a second position-limiting hole, at least one of the first position-limiting hole and the second position-limiting hole is a blind hole, at least a part of the positioning shaft is located in the first position-limiting hole, and at least another part of the positioning shaft is located in the second position-limiting hole” as claimed in claim 8, in combination with other claimed features. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Otto - (US 3461956 A) - 19690819, teaches a heat exchange assembly.
Kato - (US 5896835 A) - 19990427, teaches an induction system for outboard motor.
Brost et al. - (US 6182749 B1) - 20010206, teaches a heat exchanger system with integral control valve.
Haltiner et al. - (US 20030235731 A1) - 20031225, teaches a solid-oxide fuel cell system having a thermally-regulated cathode air heat exchanger.
Kalbacher et al. - (US 7748442 B2) - 20100706, teaches a plate heat exchanger.
Sheppard - (US 20110005741 A1) - 20110113, teaches a low pressure drop thermal by-pass valve.
Kadle et al. - (US 20120210746 A1) - 20120823, teaches a plate-type heat pump air conditioner heat exchanger for a unitary heat pump air conditioner.
Kadle et al. - (US 20120216562 A1) - 20120830
Kadle et al. - (US 20120222846 A1) - 20120906, teaches a unitary heat pump air conditioner having a heat exchanger with an integral receiver and sub-cooler.
Gerges et al. - (US 20140238641 A1) - 20140828, teaches a heat exchanger apparatus with manifold cooling.
Cheadle et al. - (US 20140246173 A1) - 20140904, teaches a heat recovery device with improved lightweight flow coupling chamber and insertable valve.
Denoual et al. - (US 20150000869 A1) - 20150101, teaches a heat exchanger.
Qiu et al. - (US 20150185738 A1) - 20150702, teaches a thermoregulatory.
Wesner et al. - (US 9093729 B2) - 20150728, teaches a heat exchanger.
Schaefer et al. - (US 9121643 B2) - 20150901, teaches a heat exchanger.
Kenney et al. - (US 20150316330 A1) - 20151105, teaches a manifold structure for re-directing a fluid stream.
Kim - (US 9322319 B2) - 20160426, teaches a heat exchanger for vehicle.
Kim et al. - (US 9360262 B2) - 20160607, teaches a heat exchanger for vehicle.
Amaral et al. - (US 20160160813 A1) - 20160609, teaches a heat exchanger for the feeding of fuel in an internal combustion engine.
Stoll et al. - (US 9383144 B2) - 20160705
Sheppard et al. - (US 9464853 B2) - 20161011, teaches a heat exchanger with integrated thermal bypass valve.
Kim et al. - (US 20160363399 A1) - 20161215, teaches a heat exchanger for vehicle.
Zou et al. - (US 20170030456 A1) - 20170202, teaches a heat exchange device.
Kim et al. - (US 9810491 B2) - 20171107, teaches a can-type heat exchanger.
Sheppard et al. - (US 9945623 B2) - 20180417, teaches a heat exchanger assemblies with integrated valve.
Baaso et al. - (US 20180347686 A1) - 20181206, teaches an apparatus for controlling the temperature of an oil cooler in a motor vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763